DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al. (US 2005/0237033, hereinafter Shirakawa) in view of Kitamura et al. (US 4,739,204, hereinafter Kitamura).
As to claim 1, Shirakawa shows (FIG. 3) A rotating electric machine with a brush 16, comprising: 
a rotating machine unit 1; 
a power converter 52 arranged on a rear side of the rotating machine unit 7; and 
the rotating machine unit 1 including: 
a front bracket 12, which is formed in a bowl-like shape and has a front-side fitting portion formed at an opening edge, and in which a front bearing 14 is mounted at an axial center position; 
a rear bracket-cum-cooler 13, which is formed in a bowl-like shape and has a rear-side fitting portion (inside the cover 62) formed at an opening edge, and in which a rear bearing 15 is mounted at an axial center position, 
a rotor unit including: 
a rotor core 7; 
a rotary shaft 9 inserted into the rotor core 7 at an axial center position to be integrated with the rotor core 7; and 
a field winding 8 mounted to the rotor core 7, 

a stator unit including: 
a stator core 6; and 
a stator winding 5 mounted to the stator core 6, 
the stator unit being pressurized and sandwiched between the front bracket 12 and the rear bracket-cum-cooler 13 on both sides in an axial direction of the rotary shaft 9 under a state in which outer peripheral edge portions of both end portions of the stator core 6 are fitted to the front-side fitting portion and the rear-side fitting portion to be arranged coaxially with the rotor unit so as to surround the rotor unit, 
the power converter including: 
at least one heat generating component 52 to be mounted on a surface of the rear bracket-cum-cooler 13 on a side opposite to the rotor unit; 
a slip ring 17 mounted to a projecting portion of the rotary shaft 9, which projects from the rear bearing 15; 
a brush holder 161 provided on an outer peripheral side of the slip ring 17; 
brushes 16 held in the brush holder 161 so as to be in contact with the slip ring 17; and 
a power converter cover 62, which is mounted to the rear bracket-cum-cooler 13, and is configured to cover the heat generating component 52, the brushes 16, and the brush holder 161.
Shirakawa does not show:
a cooling unit arranged between the rotating machine unit and the power converter, 
the cooling unit including a heat-generating-component cooling flow passage and a bearing cooling flow passage which are formed by mounting a flow passage cover to the rotor unit side of the rear bracket-cum-cooler;
the flow passage cover has a dimension that is equal to or smaller than an inner diameter of the rear-side fitting portion and is larger than an outer diameter of the rotary shaft, 
the bearing cooling flow passage is an arc-shaped flow passage along a circumferential direction of the rotary shaft, and is arranged so that an arrangement region of the bearing cooling flow passage in an axial direction of the rotary shaft overlaps with at least a part of an arrangement region of the rear bearing in the axial direction of the rotary shaft, and 
wherein the heat-generating-component cooling flow passage is arranged so as to overlap with at least a part of an arrangement region of the heat generating component when viewed in the axial direction of the rotary shaft.
As to all of the bullets Kitamura shows (FIG. 6):

    PNG
    media_image1.png
    622
    684
    media_image1.png
    Greyscale


a cooling unit 32,33 arranged between the rotating machine unit and the heat generating component 16,17, 
the cooling unit 32,33 including a heat-generating-component cooling flow passage 32cd and a bearing cooling flow passage 32c which are formed by mounting a flow passage cover 33 to the rotor unit side of the rear bracket-cum-cooler 30;
the flow passage cover 33 has a dimension that is equal to or smaller than an inner diameter of the rear-side fitting portion and is larger than an outer diameter of the rotary shaft 1 (outer diameter of cover 33 is larger than shaft 1 and is inside the shell 30), 
the bearing cooling flow passage 32c is an arc-shaped flow passage along a circumferential direction of the rotary shaft 1, and is arranged so that an arrangement region of the bearing cooling flow passage 32c in an axial direction of the rotary shaft 1 overlaps with at least a part of an arrangement region of the rear bearing 15 in the axial direction of the rotary shaft 1, and 
wherein the heat-generating-component cooling flow passage 32cd is arranged so as to overlap with at least a part of an arrangement region of the heat generating component 16,17 when viewed in the axial direction of the rotary shaft 1 (flow passage 32cd is deeper than flow passage 32c and is therefore a separate element, col.4:21-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear bracket-cum-cooler 13 of Shirakawa to have:
a cooling unit 32,33 arranged between the rotating machine unit and the power converter 52, 
the cooling unit 32,33 including a heat-generating-component cooling flow passage 32cd and a bearing cooling flow passage 32c which are formed by mounting a flow passage cover 33 to the rotor unit side of the rear bracket-cum-cooler 13;
the flow passage cover 33 has a dimension that is equal to or smaller than an inner diameter of the rear-side fitting portion 13 and is larger than an outer diameter of the rotary shaft 9, 
the bearing cooling flow passage 32c is an arc-shaped flow passage along a circumferential direction of the rotary shaft 9, and is arranged so that an arrangement region of the bearing 
wherein the heat-generating-component cooling flow passage 32cd is arranged so as to overlap with at least a part of an arrangement region of the heat generating component 52 when viewed in the axial direction of the rotary shaft 9
as taught by Kitamura, for the advantageous benefit of cooling both the heat generating component 52 and the rear bearing 15 as taught by Kitamura (col.4:21-33).
As to claim 2/1, Shirakawa in view of Kitamura was discussed above with respect to claim 1 except for the heat-generating-component cooling flow passage and the bearing cooling flow passage have an integrated structure.
Kitamura shows (FIG. 6) the heat-generating-component cooling flow passage 32cd and the bearing cooling flow passage 32c have an integrated structure (have common wall 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear bracket-cum-cooler 13 of Shirakawa in view of Kitamura to have the heat-generating-component cooling flow passage 32cd and the bearing cooling flow passage 32c have an integrated structure as taught by Kitamura, for the advantageous benefit of cooling both the heat generating component 52 and the rear bearing 15 as taught by Kitamura (col.4:21-33).
As to claim 4/1, Shirakawa in view of Kitamura was discussed above with respect to claim 1 except for a winding exposed portion of the stator winding, which is exposed from the stator core, is in contact with the flow passage cover through a heat-releasing member provided therebetween.
Kitamura shows (FIG. 6 above ) a winding exposed portion 11a of the stator winding 11, which is exposed from the stator core 10, is in contact with the flow passage cover 33 through a heat-releasing member provided therebetween (coolant is a heat-releasing member col.3:15-28).

As to claim 5/1, Shirakawa in view of Kitamura was discussed above with respect to claim 1 except for a dimension of a heat-generating-component mounting portion of the rear bracket-cum-cooler, on which the heat generating component is mounted, in the axial direction of the rotary shaft, is larger than a dimension of the flow passage cover in the axial direction of the rotary shaft.
Kitamura shows (FIG. 6 above) a dimension of a heat-generating-component 16 mounting portion of the rear bracket-cum-cooler 30, on which the heat generating component 16 is mounted, in the axial direction of the rotary shaft 1, is larger than a dimension of the flow passage cover 33 in the axial direction of the rotary shaft 1 (element 16 is mounted on heat sink 16a and cover 33 which has a larger axial dimension than cover 33 alone col.3:24-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear bracket-cum-cooler 13 of Shirakawa in view of Kitamura to have a dimension of a heat-generating-component mounting portion of the rear bracket-cum-cooler 13, on which the heat generating component 52 is mounted, in the axial direction of the rotary shaft 9, is larger than a dimension of the flow passage cover 33 in the axial direction of the rotary shaft 9 as taught by Kitamura, for the advantageous benefit of enhancing the cooling the heat generating component 52 with a heat sink 16a as taught by Kitamura (col.3:24-27, col.4:21-33).



As to claim 6/1, Shirakawa in view of Kitamura was discussed above with respect to claim 1 except for heat-releasing fins formed at least on a region of a surface of the rear bracket-cum-cooler, which forms the heat-generating-component cooling flow passage, the region overlapping with the heat generating component, so as to extend along a flow direction of a liquid refrigerant when viewed in the axial direction of the rotary shaft.
Kitamura shows (FIG. 3) fins 24b on a surface in a cooling flow passage (col.3:50-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear bracket-cum-cooler 13 of Shirakawa in view of Kitamura to have heat-releasing fins 24b formed at least on a region of a surface of the rear bracket-cum-cooler 12, which forms the heat-generating-component cooling flow passage, the region overlapping with the heat generating component 52, so as to extend along a flow direction of a liquid refrigerant when viewed in the axial direction of the rotary shaft 9 as taught by Kitamura, for the advantageous benefit of increase the heat exchange effect and the cooling effect of the heat-generating-component cooling flow passage as taught by Kitamura (col.3:50-54).
As to claim 7/6/1, Shirakawa in view of Kitamura was discussed above with respect to claim 1 except for the heat-releasing fins are interrupted at least at one position in the flow direction of the liquid refrigerant.
Kitamura shows (FIG. 3) the heat-releasing fins 24b are interrupted at least at one position in the flow direction of the liquid refrigerant (col.3:50-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear bracket-cum-cooler 13 of Shirakawa in view of Kitamura to have the heat-releasing fins 24b are interrupted at least at one position in the flow direction of the liquid refrigerant as taught by Kitamura, for the advantageous benefit of increase the heat exchange 
As to claim 9/1, Shirakawa in view of Kitamura was discussed above with respect to claim 1 except for a bearing heat-releasing fin formed on a surface of the rear bracket-cum-cooler, which forms the bearing cooling flow passage, so as to extend along a flow direction of the liquid refrigerant.
Kitamura shows (FIG. 3) fins 24b on a surface in a cooling flow passage (col.3:50-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear bracket-cum-cooler 13 of Shirakawa in view of Kitamura to have a bearing heat-releasing fin 24b formed on a surface of the rear bracket-cum-cooler 12, which forms the bearing cooling flow passage, so as to extend along a flow direction of the liquid refrigerant as taught by Kitamura, for the advantageous benefit of increase the heat exchange effect and the cooling effect of the cooling flow passage as taught by Kitamura (col.3:50-54).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al. (US 2005/0237033, hereinafter Shirakawa) in view of Kitamura et al. (US 4,739,204, hereinafter Kitamura) and Terashima et al. (US 20170338718 A1).
As to claim 10/1, Shirakawa in view of Kitamura was discussed above with respect to claim 1 except for a resin member provided in a space formed by the rear bracket-cum-cooler and the power converter cover to fill the space so as to join the brush holder and the rear bracket-cum-cooler together.
Terashima describes a resin with high thermal conductivity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Shirakawa in view of Kitamura to have a resin member provided in a space formed by the rear bracket-cum-cooler and the power converter cover to fill the space so as to join the brush holder and the rear bracket-cum-cooler together as taught by .


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al. (US 2005/0237033, hereinafter Shirakawa) in view of Kitamura et al. (US 4,739,204, hereinafter Kitamura) and Yu (US 2014/0125163).
As to claim 3/1, Shirakawa in view of Kitamura was discussed above with respect to claim 1 except for a flow passage maximum dimension of the bearing cooling flow passage along the axial direction of the rotary shaft is larger than a flow passage maximum dimension of the heat- generating-component cooling flow passage along the axial direction of the rotary shaft.
However, Yu recognizes that a flow passage maximum dimension is a result-effective variable for the cooling unit.  Yu shows in FIG. 3 and states that the thickness of a refrigerant passage can be different in different portions (para[0025]), leaving it to the person of ordinary skill in the art to choose a flow passage maximum dimension of adjacent cooling flow passages.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a flow passage maximum dimension of the bearing cooling flow passage along the axial direction of the rotary shaft is larger than a flow passage maximum dimension of the heat- generating-component cooling flow passage along the axial direction of the rotary shaft to result in, and for the advantageous benefit of, cooling heat generated during operation of the electric machine while minimizing a dimension of the electric machine (para[0036], para[0025]:10-12).  
The normal tendency of a scientist is to improve upon what is generally known to determine the optimum combination, (see In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)). Therefore, the modification would have been considered a mere optimization of two result-effective variables, a flow .

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al. (US 2005/0237033, hereinafter Shirakawa) in view of Kitamura et al. (US 4,739,204, hereinafter Kitamura) and Sever (US 2017/0012504 A1).
As to claim 8/6/1, Shirakawa in view of Kitamura was discussed above with respect to claim 1 except for the heat-releasing fins comprise pin fins each having a columnar shape.
Sever shows the heat-releasing fins comprise pin fins each having a columnar shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front bracket 12 of Shirakawa in view of Kitamura to have a the heat-releasing fins comprise pin fins each having a columnar shape taught by Sever, for the advantageous benefit of good heat transfer from the fins.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al. (US 2005/0237033, hereinafter Shirakawa) in view of Kitamura et al. (US 4,739,204, hereinafter Kitamura) and Shirakata et al. (US 2014/0145526, hereinafter Shirakata).
As to claim 11/1, Shirakawa in view of Kitamura was discussed above with respect to claim 1 and Shirakawa further shows (FIG. 3):
a front fan 11 secured to a front-side end surface of the rotor core 7; 
an intake hole formed in a portion of the front bracket 12, which is opposed to the rotor unit (plural through-holes are provided at the front bracket 12 and the rear bracket 13 para[0055]).
Shirakawa does not show a discharge hole formed in a portion of the front bracket on a radially outer side of the front fan.


    PNG
    media_image2.png
    606
    838
    media_image2.png
    Greyscale

a discharge hole 207 formed in a portion of the front bracket 2 on a radially outer side of the front fan 8 (fan 8 para[0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front bracket 12 of Shirakawa in view of Kitamura to have a discharge hole 207 formed in a portion of the front bracket 12 on a radially outer side of the front fan 11 as taught by Shirakata, for the advantageous benefit of drawing cooling air into the rotating machine unit 1, over the stator winding 5 and then out of the rotating machine unit 1 to cool the stator winding 5 (Shirakata teaches cooling air drawn the housing para[0022]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/               Examiner, Art Unit 2832     


/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832